191 So. 2d 449 (1966)
TOWN OF MEDLEY, Florida, a Municipal Corporation and a Political Subdivision of the State of Florida, Appellant,
v.
George CAPLAN, Solomon Caplan and Albert Caplan, Appellees.
No. 66-3.
District Court of Appeal of Florida. Third District.
November 1, 1966.
*450 Milton E. Grusmark, Miami Beach, Frank E. Solomon, Miami, and Harris J. Buchbinder, Miami Beach, for appellant.
Malcolm H. Friedman, Miami, for appellees.
Before HENDRY, C.J., and PEARSON and SWANN, JJ
SWANN, Judge.
Plaintiff, Medley, filed a complaint in chancery seeking, inter alia, to compel the defendants to comply with a certain municipal ordinance, No. C-16, pertaining to the operation of "junk yards." The defendants, who claimed to operate an "auto wrecking used car and parts business," obtained a temporary injunction against the Town. A final decree was subsequently entered, making permanent the temporary injunction and declaring, inter alia, Ordinance C-16 to be unconstitutional. Medley now appeals from this final decree.
Although a copy of Ordinance C-16 was attached to the complaint, it is conceded by both parties that it was never properly admitted into evidence during trial.
Municipal ordinances must be proven and the courts may not take judicial knowledge of them, as they may statutory law. Conrad v. Jackson, Fla. 1958, 107 So. 2d 369; State ex rel. Kay v. City of Miami, 158 Fla. 26, 27 So. 2d 413 (1946); Stephens v. Anderson, 75 Fla. 575, 79 So. 2d 205 (1918).
That portion of the decree which declared Ordinance No. C-16 of the Town of Medley, Florida, unconstitutional is reversed, because the ordinance was not properly before the court.
No other reversible error having been shown, the remainder of the final decree is affirmed.
Affirmed in part, reversed in part.
It is so ordered.